Citation Nr: 1024305	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  03-21 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for Hodgkin's disease 
(claimed as an undiagnosed malignant supraclavicular mass).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
RO.  The Board notes that the Veteran moved during the course 
of his appeal, as reflected on the title page of this 
decision.  

The Board remanded the case to the RO in June 2006 and in 
August 2008 for additional development of the record.   

The purpose of the June 2006 remand was to comply with 38 
C.F.R. § 20.1304(c) (2009) and obtain a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  The purpose of the August 2008 remand was to 
supply the Veteran with corrective Veterans Claims Assistance 
Act (VCAA) notice.  

All of the actions previously sought by the Board through its 
prior development request appear to have been substantially 
completed as directed, and it is of note that the Veteran 
does not contend otherwise.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 
104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for 
the Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran is show to have been diagnosed with stage II 
Hodgkin's disease (nodular sclerosing subtype) in December 
2002, less than four years after service and at the age of 
39.  

3.  The Veteran has presented credible lay assertion 
sufficient to establish a continuity of respiratory 
symptomatology beginning during service and continuing 
following his discharge.  

4.  The currently demonstrated Hodgkin's disease, currently 
in remission is shown as likely as not to have had its 
clinical onset during the Veteran's period of active service.   


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by Hodgkin's disease is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in February 2003 and November 
2008, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  

Additionally, the November 2008 notice letter informed the 
Veteran as to disability ratings and effective dates.  As 
noted, the claim was readjudicated via an SSOC issued in 
January 2010.  

There was a timing deficiency in regard to the November 2008 
notice letter with respect to the requirements set forth in 
Dingess because it was provided after the initial rating 
action.  Mayfield v. Nicholson.  The timing deficiency was 
remedied by the fact that the Veteran's claim was 
readjudicated by the RO in the January 2010 SSOC after proper 
VCAA notice was provided and after the Veteran had an 
opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify has been 
met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service records, VA and private treatment records, 
and a Veterans Health Administration (VHA) opinion report.  

Also of record and considered in connection with the appeal 
are statements submitted by the Veteran and his 
representative, along with excerpts from various treatises.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any defect in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such defect is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002). Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2009).

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability. Dalton v. Nicholson, 21 Vet. App. 23, 
36 (2007).

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology." Barr, 21 Vet. App. at 307.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran asserts that his Hodgkin's lymphoma noted shortly 
after service is related to his active service that extended 
for about fifteen years.  Specifically, citing to a 
Department of Defense CCEP Report and a National Cancer 
Institute SEER Cancer Statistics Review, he notes a higher 
prevalence of Hodgkin's lymphoma in Gulf War Veterans and 
assert that, while serving in the Air Force, over the course 
of years, he was routinely exposed to many toxins such as 
benzene and other solvents used for de-icing aircraft, 
immunizations and pesticides.  

Further, the Veteran reports experiencing respiratory 
symptomatology that is reflective of some form autoimmune 
deficiency since 1998.  As noted, these assertions are 
presented in written statements by the Veteran and his 
representative, along with various treatises submitted in 
support of his claim.  

Of preliminary importance, the Board acknowledges that in an 
Appellant's Post-Remand Brief, dated in May 2010, the 
Veteran's representative requested that the Veteran be 
afforded a VA examination to address the nature and etiology 
of his Hodgkin's disease that currently is shown to be in 
remission.  

As noted, the Veteran's case was referred to the VHA for the 
purpose of obtaining an expert medical opinion in March 2006.  
As will be discussed, the Board finds the evidentiary record 
to be sufficient for the purposes of deciding this appeal.  

Notably, the service treatment records are negative for any 
complaints or findings that would be specific as to the 
diagnosis of Hodgkin's disease.  Similarly, a September 1999 
VA general examination was negative for Hodgkin's disease.  

Significantly, the Veteran's Hodgkin's disease was initially 
noted on a clinical basis shortly after the Veteran completed 
his fifteen years of active service.  This is a favorable 
factor for the purpose of assessing any the Veteran's lay 
assertion referable to continuity of symptomatology following 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000).  

The private treatment records from a cancer center, dated 
from December 2002 to August 2004, relate to the Veteran's 
treatment for Hodgkin's disease.  In particular, a December 
2002 private cytology report showed the biopsy results of a 
left supraclaviacular mass with an atypical clusters of cells 
consistent with malignancy that was present for one month, as 
per the Veteran's reporting.  

The private treatment records, dated in January 2003, shows 
findings of cancer of the head and neck that required 
excision of the left neck mass.  The Veteran was first 
diagnosed with Hodgkin's disease at this time.  The biopsy 
showed findings of a nodular sclerosing subtype.

Moreover, a September 2003 private progress note shows that 
the Veteran finished his radiation in July and had a little 
trouble with swallowing; but otherwise denied having fever, 
chills, night-sweats, shortness of breath, cough, abdominal 
discomfort, or identified lymph nodes.  Here, the Veteran had 
a diagnosis of Hodgkin's disease in remission.  

A December 2003 private radiology report reveals findings of 
a decrease in the size and number of prevascular lymph nodes 
in the mediastinum since the last study from May 21, 2003, 
when an infusion catheter had been removed.  The radiologist 
indicated that no new lesions were seen and that the 
remainder of the study was stable.  

A December 2003 private progress note indicates that the 
Veteran's laboratories, complete blood count, and 
biochemistries looked good, and reveals that the chest CT 
scan showed there was no evidence of recurrent Hodgkin's 
disease.   

A June 2004 private treatment record reflects findings of 
some interval increase in lymphadenopathy in both axillae 
with some increased size of nodes and a few new lymph nodes, 
bilaterally, that the physician noted could have been due to 
active neoplastic or inflammatory disease.  An August 2004 
private treatment record shows that there was no evidence of 
recurrence of the Veteran's cancer.  

Significantly, a May 2003 private physician statement reports 
that the Veteran was treated for Hodgkin's disease, and that 
his final diagnosis was stage II.  The physician opined that 
it was more likely than not that the Veteran's Hodgkin's 
disease was related to symptoms that were present in 1998 and 
1999 or other environmental factors such as immunizations 
while serving in the Air Force.  

The physician noted that the disease might likely have been 
active without gross visual or health symptoms for up to five 
years and that, given the Veteran's history of upper 
respiratory infections since 1998, it was likely that his 
immune system was compromised due to the early manifestations 
of the Hodgkin's disease.  

A July 2004 private physician statement contains the opinion 
that the cause of the Veteran's Hodgkin's disease had many 
considerations, to include, if the Veteran had contracted 
Epstein-Barr virus (EBV) as patients with Hodgkin's disease 
often had elevated antibody titers of EBV antigens.  

The physician noted that there had been reports of clustering 
of Hodgkin's disease in certain populations to suggest 
possibly an infectious agent, and remarked that it would be 
helpful to know if there was any increase in Hodgkin's 
disease in his immediate unit during service.  

However, the physician noted that it might be difficult to 
tell if environmental factors due to in-service exposure 
caused his disease.  The physician indicated that Hodgkin's 
disease might be the result of a complex of related 
conditions mediated by infectious agents, immune deficiency 
and genetic susceptibilities.  

The VA treatment records, dated from November 2003 to January 
2010, show that the Veteran was diagnosed in 2003 with 
nodular sclerosing Hodgkin's disease, Stage 2A, for which he 
was treated with 4 cycles of doxorubicin, bleomycin, 
vinblastine, and dacarbazine (ABVD) chemotherapy followed by 
mantle radiation therapy.  

These records also reflect that the Veteran had been in 
remission since that time, and had no acute complaints, 
normal blood work, and no adenopathy or other evidence of 
recurrence or residuals of Hodgkin's disease.  
 
As discussed, in February 2006 an expert VHA medical opinion 
was sought to clarify the question of causation with respect 
to the Veteran's Hodgkin's disease.  

A March 2006 report by a VA oncologist noted that, although 
the Veteran claimed the higher prevalence of Hodgkin's 
lymphoma for Gulf War veterans and based on an April 1996 DOD 
CCEP report, which documented 8 cases of Hodgkin's lymphoma 
out of 18,075 Gulf War Veterans studied, in contrast to 2.9 
case per 100, 000 in the general population of all ages, the 
oncologist added that the age-specific incidence of Hodgkin's 
lymphoma was bimodal, with the greatest peak at an age 
between 15 to 40 and a second, smaller peak after the age of 
50.  

The VA oncologist noted that, when examining a specific 
cohort of a younger age group like Gulf War Veterans, 
Hodgkin's lymphoma incidence rates would be higher than the 
all age general population.  

The VA oncologist noted that the Veteran had asserted that 
his pre-engagement vaccination played a causative role in the 
development of Hodgkin's lymphoma, citing to a European 
Journal of Cancer Prevention.  The oncologist indicated that 
the same report reflects that the increased risk of Hodgkin's 
lymphoma in relation to polio/BCG immunization at an age 
greater than 40 and the increased ratio of Hodgkin's lymphoma 
in patients with infectious mono, herpes zoster, 
pyelonephritis, tuberculosis, chronic bacterial infection, 
rheumatoid arthritis, psoriasis, and diabetes, especially 
after the age of 40.  

The VA oncologist observed that the Veteran was younger than 
21 at the time of vaccination and that his records showed no 
diagnoses of these chronic inflammatory diseases.  

Further, the VA oncologist added that while the Veteran 
claimed that biotoxins, chemical warfare, pre-engagement 
medication, stress and an autoimmune condition played a 
causative role in the development of his Hodgkin's lymphoma, 
he did not present supporting data or literature.  

The VA oncologist opined that, in contrast to non-Hodgkin's 
lymphoma, where epidemiologic studies have suggested that the 
causative roles of certain pesticides and hair dyes, 
Hodgkin's lymphoma was not known to have such a causative 
association with chemical exposure and autoimmune problems.  

The VA oncologist noted that the cause of Hodgkin's lymphoma 
remained unknown and that there were no well-known risk 
factors for its development.  Certain associations, however, 
had been noted and suggested a genetic predisposition and/or 
a role for an infectious or environmental agent during 
childhood or early adolescence in the etiology of the 
disease.    

The VA oncologist added that the Veteran had no family 
members diagnosed with Hodgkin's lymphoma and drew the 
conclusion that exposure to an infectious or environmental 
agent during childhood or early adolescence played a possible 
causative role in the development of the Hodgkin's lymphoma, 
noting that the viruses of EBV and HIV had been implicated.  

The VA oncologist concluded that the Veteran's Hodgkin's 
lymphoma was unlikely to have been service related.  

In this case, based on its review of the entire record, the 
Board finds the evidence to be in relative equipoise in 
showing that the Hodgkin's lymphoma as likely as not had its 
clinical onset during the Veteran's period of active service.  

Given the nature of the recorded findings (nodular sclerosing 
type and stage II) and demonstration of these initial 
manifestations well within four years of the service 
discharge and at the age of 39 years, and considering the 
competent medical opinions of relatively equal probative 
weight, the Board concludes that a reasonable doubt has 
arisen as to matter of service connection for Hodgkin's 
lymphoma in this case. 

Thus, in considering the provisions of 38 U.S.C.A. § 5107(b), 
there being a state of approximate balance of the positive 
evidence with the negative evidence, all reasonable doubt 
must resolved in the Veteran's favor under the law.  


ORDER

Service connection for Hodgkin's disease is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


